Citation Nr: 1433672	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right elbow condition, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with additional service in the Puerto Rico National Guard, including a period of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's service connection claims for a right elbow and a low back condition in January 2014.  Subsequently, service connection was granted for a low back condition in a May 2014 rating decision, and thus, that claim is no longer before the Board.  As there has been substantial compliance with the remand orders pertaining to the Veteran's service connection claim for a right elbow condition, the Board may now adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right elbow condition did not have its onset during and is not otherwise related to his active service or ACDUTRA. 

2.  The Veteran's right elbow condition is not it proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right elbow condition, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.6. 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in March 2008 and December 2012 letters.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA medical treatment records, and private treatment records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Board notes that the Veteran is in receipt of benefits from the Social Security Administration (SSA), but not the entire SSA set of records.  The Veteran's claims file contains an October 2002 decision from the Social Security Administration (SSA) indicating that the Veteran was found disabled and entitled to disability benefits as a result of a low back disorder, a right shoulder condition, right carpal tunnel syndrome, and major depression.  There is no mention in the October 2002 decision that the Veteran's SSA disability benefits were in any way related to a right elbow condition. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]." Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim." Id.  Because the SSA decision does not mention a right elbow condition, the Board finds that the outstanding SSA records are not relevant as they do not relate to the condition for which the Veteran seeks service connection. 

The Veteran was afforded a VA examination in April 2013 and an addendum medical opinion was obtained in March 2014.  Taken together, the examination and addendum opinion are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

As noted in the introduction section above, the Veteran had active military service from June 1968 to June 1970.  Subsequently, he joined the National Guard.  With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

Under certain circumstances, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to such evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran seeks service connection for a right elbow condition.  The Veteran's service treatment records from active duty do not reveal any complaints, treatment, or diagnosis of a right elbow condition.  On his April 1968 pre-induction and March 1970 separation examinations, clinical evaluations of his upper extremities were normal.  On a March 1970 Report of Medical History, the Veteran indicated that he was in "good health." 

The Veteran claims that he fell and injured his right elbow in July 1975, during a period of ACDUTRA.  VA has obtained personnel records which show that the Veteran had service in the National Guard from 1975 to 1990.  These records specifically show that he served on a period of ACDUTRA in July 1975, when the claimed injury reportedly occurred.  The Veteran also submitted a June 2000 statement, from M.M., a fellow service member, confirming that he slipped on stairs while serving in the National Guard.  For the purpose of analysis, the Board will assume that the Veteran sustained an injury during his period of ACDUTRA. 

Therefore, the question before the Board is whether the Veteran's right elbow condition is related to his ACDUTRA injury.  

The Veteran was seen and treated several times by a VA provider after the ACDUTRA injury.  However, VA treatment records from July 1975 reveal diagnoses of a low back strain, a fracture of the transverse process of the L5 vertebra, and coccydynia.  They do not reveal any complaints or treatment for a right elbow condition.  

VA treatment records from August 2007 to March 2010 also do not show any complaints or treatment for a right elbow condition.  VA treatment records from that time show no signs of clubbing, cyanosis, edema, skin discoloration, trauma, ulcers, or callus in the extremities. 

The Veteran was seen by Dr. B.C., a private physician, in October 2010.  He complained of recurrent right elbow pain with severe limitation of movement from his right elbow upwards to his right shoulder.  A MRI of the right elbow revealed focal hyperintensity at the articular portion of the distal rotator cuff, degenerative changes in the acromioclavicular joint, a slight impression upon the superior margins of the supraspinatus muscle, and impingement syndrome.  The Veteran was diagnosed with repeated episodes of epicondylitis, early osteoarthritis, and panniculitis.  To relieve pain, the Veteran was treated with NSAIDS, hot wax, long term physical therapy, minor exercise routines, immobilization, cold and warm alternating therapies, and ansiolitic therapy.  The private physician indicated that the Veteran's condition arose from the July 1975 injury. 

The Veteran was seen again by a private physician in May 2011 and November 2012 for his elbow condition.  The physician provided an impression of bilateral carpal tunnel syndrome affecting the motor and sensory fibers, right cubital syndrome, and bilateral L5-S1 radiculopathy with active denervation in the paraspinal muscles.   

The Veteran was afforded a VA examination in April 2013, where he was diagnosed with right elbow epicondylitis.  On physical examination, the Veteran's flexion was to 145 degrees, with pain at 5 degrees.  The VA examiner did not exhibit any limitation of extension.  After repetitive testing, the Veteran's flexion was to 140 degrees.  The Veteran exhibited localized tenderness or pain on palpation of joint and soft tissue.  On muscle strength testing, the Veteran's right elbow flexion was a 4/5.  The examiner found no evidence of ankylosis, flail joint, joint fracture, and or impairment of supination or pronation.  The VA examiner noted that the Veteran's condition did not impact his ability to work.  However, he had functional loss of the right elbow, which included pain on movement. 

VA treatment records from October 2013 to December 2013 show complaints of right elbow pain.  The Veteran underwent a physical examination in December 2013, which revealed right elbow pain in the medial epicondyle with palpation.  He was treated with an injection of kenalog. 

Pursuant to the Board's January 2014 remand, an addendum opinion was obtained in March 2014.  The VA examiner opined that the Veteran's right elbow disorder was less likely than not incurred in or caused by service.  He reasoned that the claims folder does not contain any evidence of any right elbow trauma with any chronic pain, loss of function or treatment.  The VA examiner also concluded that the Veteran's right elbow condition is less likely proximately due or the result of the Veteran's service connected coccydynia.  He noted that there is no anatomical relation between the elbow and the coxis. 

Based on the evidence of record, the Board finds that service connection is not warranted on a direct basis as the preponderance of the evidence shows that there is no link between the Veteran's current right elbow condition and active duty or the ACDUTRA injury.  The Veteran's service treatment records from active duty do not show any complaints, treatment, or diagnosis of a right elbow condition.  VA treatment records following the July 1975 injury also do not show any treatment for a right elbow condition, instead the records show a diagnosis of coccydynia and a low back condition.  Thus, the records offer no support for a finding that chronic residuals of an elbow injury were present. 

Post-service VA treatment records also do not attribute the Veteran's right elbow condition to the ACDUTRA injury.  Specifically, VA treatment records from October 2013 to December 2013 only note elbow pain; they do not reveal any link between the Veteran's complaints of pain and the ACDUTRA injury.  Moreover, the March 2014 VA examiner concluded that the Veteran's right elbow is less likely than not incurred in or caused by service.  He reasoned that the claims folder does not contain any evidence of any right elbow trauma with any chronic pain, loss of function or treatment.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is a medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for his opinion and considered the Veteran's medical history in making a determination. 

The Board acknowledges that the Veteran's private physicians Dr. B.C. made a statement that contradicts the VA examiner's opinion and attributes the Veteran's elbow condition at least in part to the ACDUTRA injury.  However, the private physician provided no rationale to support his opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private physician failed to provide a basis for his conclusion, the Board finds this opinion lack probative value, and therefore, gives greater weight to the VA examiner's opinion.  

The Board also finds that secondary service connection is not warranted.  There is no evidence to suggest a nexus between the Veteran's right elbow condition and a service-connected disability.  The March 2014 VA examiner found that the Veteran's right elbow condition is less likely than not proximately due or the result of his service connected coccydynia.  The Board is aware that the VA examiner's opinion did not address aggravation.  Nevertheless, when the March 2014 examination report is viewed as a whole it is clear that the examiner's negative opinion with respect to secondary service connection encompasses any possible relationship, to include aggravation.  The VA examiner noted that there is no anatomical relation between an elbow and the coxis.  In light of this finding, the Board concludes that the examiner's opinion rules out aggravation as well as causation.  The Board also observes that the record is entirely negative for any competent medical evidence that a service-connected disability aggravated the Veteran's right elbow condition.  Without evidence establishing a link between the Veteran's condition and a service-connected disability, the Board finds that service connection on a secondary basis is not warranted. 

The only other evidence in favor of a link between the Veteran's right elbow condition and the ACDUTRA injury or establishes that his right elbow condition is secondary to a service-connected disability, is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his right elbow condition is related to his period of active duty or ACDUTRA or is secondary to a service-connected disability.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for a right elbow condition, to include as secondary to a service-connected disability must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a right elbow condition, to include as secondary to a service-connected disability is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


